At the June Term, 1833, a majority of the court reversed the decree of the Chancellor, so far as to declare that Milby was entitled to receive the balance of the consideration money still due on the sale of the land. The court did not deliver any opinion at length, but it was understood that the question of equitable lien was not fully decided. Ch. Jus. Clayton went on the ground, that the deed from Jones to Milby was not proved to his satisfaction to be fraudulent. Harrington J., went more on the ground of the equitable lien, Mil-by having never been out of possession. He thought it a strong case of negligence on the part of complainants the subsequent purchasers of this land; there being other circumstances in the case, besides the possession of Milby, that ought to have put them on their guard as to title. The Chancellor and Chief Justice were both disinclined to adopt this doctrine of liens; but Harrington thought the court bound to recognize it. It has been the established doctrine of the courts of equity in England ever since the adoption of our constitution, and our courts of equity are organized on the same principles with theirs; it results too from the general doctrine of trusts, which is fully established in our courts. It may be that these liens are impolitic in this country; but he thought the legislature should change the law if it was thought necessary to adopt a different rule.
The Chancellor was for affirming the decree.